                   Case 1:18-cv-02414-TNM Document 48 Filed 04/11/20 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA



Bree Omene
_______________________________
                                         Plaintiff
                                                                             1:18-cv-02414 (TNM)
                                   vs.                      Civil Action No.___________


Accenture Federal Services
____________________________________
                                         Defendant


                                            NOTICE OF APPEAL
               Notice is hereby given this 11th       day of April                         , 20 20      , that

 Bree Omene

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

the judgment of this Court entered on the            12th            day of March                    , 20 20

in favor of Accenture Federal Services

against said Plaintiff


                                                                 /s/ Matthew Hunter
                                                     __________________________________________
                                                                  Attorney or Pro Se Litigant
                                                      Simply Law, LLC
                                                      3 Bethesda Metro Center, Suite 700
                                                      Bethesda, MD 20814
                                                      202-630-5123
                                                                       Address and Phone Number


(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil action
must be filed within 30 days after the date of entry of judgment or 60 days if the United States or
officer or agency is a party)

CLERK Please mail copies of the above Notice of Appeal to the following at the addresses indicated:
Mary M. Lenahan (Bar No. 998721)
WINSTON & STRAWN LLP
1700 K St., NW
Washington, D.C. 20006
Tel: (202) 282-5000
mlenahan@winston.com

Daniel J. Fazio (pro hac vice)
Kara E. Cooper (pro hac vice)
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
Tel: (312) 558-5600
dfazio@winston.com
kecooper@winston.com
